        Case 2:01-cr-00548-BMS Document 66 Filed 02/12/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

      v.                                  Docket# 2:0l-cr-00548-BMS-l

JOSEPH POOLE

                                          ORDER

       AND NOW, this     J   ~   day of   ~b         , 2020, upon consideration of

Defendant's Motion for Early Termination of Supervised Release, and the government response

thereto, it is hereby ORDERED that said Motion is GRANTED. The defendant's term of

supervised release is hereby TERMINATED.


                                                 BY THE COURT:




                                               ~!) ~ l--- - - - - - - - - -
                                                               V
                                                 UNITED STATES DISTRICT COURT
